Title: From Thomas Jefferson to Caesar Augustus Rodney, 24 April 1808
From: Jefferson, Thomas
To: Rodney, Caesar Augustus


                  
                     Apr. 24. 08.
                  
                  Th: Jefferson returns the inclosed to mr Rodney with thanks for the communication. it is very evident that our embargo, added to the exclusions from the Continent will be most heavily felt in England and Ireland. Liverpool is remonstrating & endeavoring to get the other ports into motion. yet the bill confirming the orders of council is ordered to a 3d. reading, which shews it will pass. Congress has just passed an additional embargo law, on which if we act as boldly as I am disposed to do, we can make it effectual. I think the material parts of the inclosed should be published. it will shew our people that while the embargo gives us double rations, it is starving our enemies. this six months session has worn me down to a state of almost total incapacity for business. Congress will certainly rise tomorrow night, and I shall leave this for Monticello on the 5th. of May to be here again on the 8th. of June. I salute you with constant affection & respect.
                  
                     Th: Jefferson
                     
                  
                  
               